Citation Nr: AXXXXXXXX
Decision Date: 05/28/21	Archive Date: 05/28/21

DOCKET NO. 200622-93332
DATE: May 28, 2021

ORDER

Entitlement to an earlier effective date than July 19, 2017 for the grant of service connection for right lower extremity radiculopathy is dismissed.

Entitlement to an earlier effective date than July 19, 2017 for the grant of service connection for left lower extremity radiculopathy is dismissed.

FINDINGS OF FACT

Prior to the promulgation of the decision, the Veteran's representative expressed an intent to withdraw the appeal for entitlement to an earlier effective date than July 19, 2017 for the grant of service connection for bilateral lower extremity radiculopathy in a January 2021 correspondence. 

CONCLUSIONS OF LAW

1. The criteria for withdrawal of entitlement to an earlier effective date than July 19, 2017 for the grant of service connection for right lower extremity radiculopathy have been met. 38 U.S.C. § 7105; 38 C.F.R. § 20.205.

2. The criteria for withdrawal of entitlement to an earlier effective date than July 19, 2017 for the grant of service connection for left lower extremity radiculopathy have been met. 38 U.S.C. § 7105; 38 C.F.R. § 20.205.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from August 1954 through December 1957 and Mach 1958 through May 1979.

The rating decision on appeal was issued in September 2019 and constitutes an initial decision; therefore, the modernized review system, also known as the Appeals Modernization Act (AMA), applies. 

In the September 2019 VA Form 10182, Decision Review Request: Board Appeal, the Veteran elected the Hearing docket. A Board hearing was scheduled for January 22, 2021. However, in January 2021, the Veteran submitted correspondence expressing the intent to cancel the scheduled hearing.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38U.S.C. §7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 19.55. Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.205.

In January 2021, the Veteran submitted a statement that expressed an intent to withdraw the appealed issues of entitlement to an earlier effective date than July 19, 2017 for the grant of service connection for bilateral lower radiculopathy. As a result, there remain no allegations of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

 

Bethany L. Buck

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	N.B. Mmeje, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.